


109 HR 5669 IH: To amend title 38, United States Code, to increase to

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5669
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Mr. Brown of South
			 Carolina (for himself, Mr.
			 Michaud, Mr. Weldon of
			 Pennsylvania, and Mr. Miller of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase to
		  $2,000 the amount of the Medal of Honor special pension under that title and to
		  provide for payment of that pension to the surviving spouse of a deceased Medal
		  of Honor recipient.
	
	
		1.Medal of Honor special
			 pension
			(a)Increase in rate
			 of special pensionSubsection (a) of section 1562 of title 38,
			 United States Code, is amended by striking $1,000 and inserting
			 $2,000.
			(b)Special pension
			 for surviving spouses
				(1)Surviving spouse
			 benefitSuch subsection is further amended—
					(A)by inserting
			 (1) after (a); and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)The Secretary shall pay special
				pension under this section to the surviving spouse of a person who was awarded
				a Medal of Honor as described in section 1560(b) of this title. However, no
				special pension shall be paid to a surviving spouse of a person under this
				section unless such surviving spouse was married to such person—
								(A)for one year or more; or
								(B)for any period of time if a child was
				born of the marriage, or was born to them before the
				marriage.
								.
					(2)Conforming
			 amendments
					(A)Subsection (d) of
			 such section is amended by inserting or married to more than one person
			 who has been awarded the Medal of Honor, after
			 Honor,.
					(B)Subsection (f)(1)
			 of such section is amended by striking this section and
			 inserting subsection (a)(1).
					(C)Section 103(d)(5)
			 of such title is amended by adding at the end the following new subparagraph:
						
							(E)Section 1562(a)(2), relating to Medal
				of Honor special
				pension.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to payment of pension under section 1562
			 of title 38, United States Code, for months beginning after the date of the
			 enactment of this Act.
			
